El Juez Asooiado Se. Fioulkas,
emitió la opinión del tribunal.
El fiscal especial Hon. E. B. Wilcox formuló acusa-ción debidamente jurada contra Ramón Mufiiz Martínez porque siendo juez de elección de un precinto, secundado por otro de los jueces, maliciosa y fraudulentamente ho-rró'de la lista cíe electores del mismo el nombre de Tomás Ortiz que-era un elector capacitado para votar en dicho colegio, privándole así de su derecho de emitir su voto.
En 27 de abril del año corriente la Corte de Distrito de Arecibo pronunció fallo de convicción. En 6 de mayo si-guiente comparece el acusado y no expresando razones bastantes para obstaculizar la sentencia, ’se dictó ésta en el mismo día, condenándole por el delito contra el dere-*526dio electoral á la pena de un año de prisión en el presidio departamental de la Isla con trabajos forzados v pago de costas.
De esta sentencia se apeló para ante esta Corte Supre-ma sin alegar que se hubiera cometido error alguno.
El fiscal de este Tribunal solicita la confirmación de dicho fallo.
No se ha presentado pliego de excepciones, ni exposi-ción dé hechos, ni siquiera un simple alegato.
En tales condiciones nada es posible hacer y como por otra parte, del récord mismo no aparece cometido error alguno fundamental, proponemos la confirmación de la sentencia apelada con las costas del recurso al apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y. Asociados, Hernández, MacLeary y Wolf.